UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-6053


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

LANCE BISHOP STEGLICH, a/k/a Robert Rock,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Charlottesville. James P. Jones, Chief
District Judge. (3:00-cr-00063-jpj-9)


Submitted:   April 22, 2010                 Decided:   April 28, 2010


Before TRAXLER, Chief Judge, and KING and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lance Bishop Steglich, Appellant Pro Se. Ronald Mitchell Huber,
Assistant United States Attorney, Charlottesville, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Lance    Bishop    Steglich        appeals    the    district    court’s

order    denying       relief    on   his    second    motion      for   reduction     of

sentence filed pursuant to 18 U.S.C. § 3582(c)(2) (2006).                             We

have     reviewed       the     record      and    find     no     reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.    United States v. Steglich, No. 3:00-cr-00063-jpj-9 (W.D.

Va. Dec. 21, 2009).             We dispense with oral argument because the

facts    and    legal    contentions        are    adequately      presented     in   the

materials      before     the    court      and   argument       would   not    aid   the

decisional process.

                                                                                AFFIRMED




                                             2